DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
 
Response to Arguments
The applicant’s arguments with respect to claims 1-4, 18-20, 22, and 25 have been considered but are moot due to a new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 18-20, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bonde et. al. (U.S. 20150218980) in view of Kobayashi (U.S. 20180231116).
In re claim 1, Bonde teaches an engine (abstract), comprising: 
a crankcase (fig. 2; considered to be included in 100; [0032]; Note: crankcase is typically integrated in with the engine block to house the crankshaft and is considered necessarily present within the  engine);
an oil pump (520; [0031]) having an oil intake (inlet 521; [0033]) and an oil discharge (outlet 522; [0033]); and
an oil pan (oil pan apparatus 200; [0056]) coupled to the crankcase, the oil pan including an oil pump mounting portion (not shown in fig. 1, but necessarily present) and an internal branched passageway (525 to 545) extending through the oil pan (as shown in fig. 2-3), and 
an oil filter (fig. 2; 540; [0059]); 
wherein the internal passageway has an intake duct (fig. 2; generally around 521) communicating with the oil pump mounting portion and an outlet duct (213) communicating with the crankcase (via. 535B); and 
the internal branched
However, Bonde lacks
the first internal portion extending directly between the oil pump and the oil filter and 
the second internal portion extending directly between the oil filter and the crankcase.
Kobayashi teaches an analogous engine oil system having
a first internal portion (fig. 5; 90 to 80A to 91 to 55 to 56) extending directly between an oil pump (80A; [0275]) and an oil filter (56) and 
a second internal portion (fig. 5; 56 to 92 to S1 in 23) extending directly between the oil filter (56) and the crankcase (23; [0256]).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Bonde, to incorporate a first internal portion extending directly between an oil pump and an oil filter and a second internal portion extending directly between the oil filter and the crankcase, as clearly suggested and taught by Kobayashi, in order to reduce the size of the drive unit (engine) ([0022]) as well as enhance the booster pump functions ([0018]).

In re claim 2, Bonde and Kobyashi teach the engine of claim 1, and Bonde further teaches wherein the oil pump has an oil siphon (connected to 521) positioned adjacent to a bottom surface of the oil pan (as shown in fig. 2) and the pump is adapted to suction oil from the oil pan and pump the oil to the crankcase (as shown in fig. 2).
In re claim 3,
In re claim 4, Bonde and Kobyashi teach the engine of claim 3, and Bonde further teaches wherein the oil pump is a two circuit oil pump (one circuit via 522 to 510 via. 526, the other circuit 522 to 510 via. 530, 535b and 545) and the pump is also fluidly coupled to the oil cooler to pump oil through the oil cooler (as shown in fig. 2).
In re claim 18, Bonde and Kobyashi teach the engine of claim 1, and Kobyashi further teaches wherein the oil pan further includes a second internal passageway (fig. 5; 29 to 90 to 96b to 96a to 91 to 80b) extending through the oil pan (29).
In re claim 19, Bonde and Kobyashi teach the engine of claim 3, and Bonde further teaches 
wherein the oil pan further includes a reservoir (510) and a second internal branched passageway (525 to 536) extending through the oil pan, 
the second internal passageway having a first portion (525, 210) and a second portion (535a, 213, 536), the first portion extending between the oil pump and the oil cooler (as shown in fig. 2) and the second portion extending between the oil cooler and the reservoir (as shown in fig. 2).
Bonde lacks the second internal passageway being separate from the internal passage.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to separate the second internal passageway from the internal passage, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
In re claim 20, Bonde and Kobyashi teach the engine of claim 19, and Bonde further teaches wherein the first portion of the second internal branched passageway includes a first leg (525) and a second leg (210), the first leg extending horizontally (as shown in fig. 2; Note: fig. 2 is in schematic form and not necessarily to scale, but 525 appears to extend in the horizontal 
In re claim 22, Bonde and Kobyashi teach the engine of claim 19, and Bonde further teaches a pressure relief valve (fig. 2; 550), the pressure relief valve being fluidly coupled (via. 526) with the first portion of the second internal branched passageway.
In re claim 25, Bonde and Kobyashi teach the engine of claim 1, and Kobyashi further teaches wherein the second portion (fig. 5; 56 to 92 to S1 in 23) includes a first leg (vertical part of 92) and a second leg (horizontal part of 92), the first leg extending vertically and the second leg extending horizontally (as shown in fig. 5; Note: 92 is shown to have a vertical and a horizontal component).

Allowable Subject Matter
Claims 6-7, 9, 27-30 are allowed.
Claims 21, 24, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747